HL§

UCT 2 4 2013

C|erk, U S District Court
District Ot Montana
Bil|ings

 

IN TI-]E UNITED STATES DISTRICT COURT
FOR TI-[E DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 17-76-BLG-SPW
Plaintiff,
vs. ORDER
KEITH ALAN ROSE,
Defendant.

 

 

Upon Defendant’s Unopposed Motion to Vacate Change of Plea Hearing

and Set for Bench Trial (Doc. 7 6), and for good cause being shown,

IT IS HEREBY ORDERED that the Defendant’s Unopposed Motion to

Vacate Change of Plea Hea;ring and Set for Bench Trial (Doc. 76) is GRANTED.

IT IS FURTHER ORDERED that the Change of Plea Hearing, set for

Wednesday, October 24, 2018 at 2:30 p.m. is VACATED.

IT IS FURTHER ORDERED that Defendant’s Motion to Change Plea

(Doc. 30) is DENIED as moot.

The Court Will set a Bench Trial in this matter under separate Order.

<1,
DATED this 025/day of October, 2013.

’sUsAN P. WATTERS
U.s. DIsTRlcT JUDGE

